Citation Nr: 0609222	
Decision Date: 03/30/06    Archive Date: 04/07/06	

DOCKET NO.  05-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for enucleation of the 
right eye, currently evaluated as 10 percent disabling after 
a 30 percent deduction.  

2.  Entitlement to special monthly compensation based 
anatomical loss of the right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from January 1946 to May 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The St. Petersburg, Florida, RO 
currently has jurisdiction of the veteran's claims file.  


FINDINGS OF FACT

1.  At the time of the veteran's entry into active service 
vision in the service-connected right eye was limited to only 
light perception.  

2.  The veteran's enucleation of the right eye is currently 
manifest by anatomical loss of the right eye with artificial 
eye worn and the veteran is not blind in his nonservice-
connected left eye.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for enucleation of the right eye, after deduction of 
30 percent, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.22, 4.79, 4.80, Diagnostic 
Codes 6066, 6070 (2005).  

2.  The criteria for special monthly compensation based on 
anatomical loss of the right eye have not been met.  
38 U.S.C.A. §§ 1114(k), 5102, 5103, 5103A, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. § 3.350, 4.22 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran was provided VCAA 
notice by official letter, dated in July 2003, prior to the 
January 2004 decision appealed herein.  

In addition to the July 2003 letter the veteran was provided 
with a statement of the case in September 2004, which 
included VCAA implementing regulations, and was provided with 
additional VCAA notification by letter in January 2005.  The 
Pelegrini Court held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant' s possession that pertains to the 
claim.  18 Vet. App. 120-121.  

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised of the 
information and evidence necessary to substantiate his claim 
and informed of what information and evidence he was expected 
to provide as well as what VA would attempt to provide.  He 
was advised to submit any relevant medical reports as well as 
what other types of evidence would be relevant, and he was 
effectively advised to submit any evidence in his possession 
that pertained to the claim.  The VCAA implementing 
regulation, provided to the veteran in the statement of the 
case, also effectively advised him to submit information that 
was relevant to his claims that was in his possession.  

With respect to the VA's duty to assist, the RO has properly 
obtained all treatment records identified by the veteran.  He 
has been afforded a VA examination and a personal hearing.  
The Board finds that the evidence is sufficient on which to 
decide the claim.  

During the pendency of this appeal on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Since the claim 
currently before the Board is for an increased rating and is 
being denied, no effective date will be assigned and there 
can be no possibility of any prejudice to the veteran.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other medical evidence of 
record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  

The report of the veteran's January 1946 service entrance 
examination reflects that the veteran had been rejected at an 
induction station in August 1944 for vision less than minimum 
requirements for general service with traumatic cataract of 
the right eye and lacerated iris and cornea of the right eye.  
The examination report indicates that his eye abnormalities 
included myopic astigmatism and corneal opacity with 
traumatic cataract and that his vision without correction, in 
the right eye, was light perception, and that this was 
unimproved with correction.  His vision in the left eye was 
indicated to be 20/20 with correction.  The service entrance 
examination report reflects that the veteran's vision was 
below general service standards and that he was previously 
accepted for limited service relating to his vision.  A 
March 1946 service record reflects that eye examination 
revealed that the veteran had light perception only in the 
right eye.  The report of the veteran's April 1947 service 
separation examination indicates that his eye abnormalities 
included amblyopia NE xanopsin and that his uncorrected and 
corrected vision on the right was 20/400.  

A July 1947 letter from a private physician indicates that 
the diagnoses included old perforating injury of the right 
eye with secondary glaucoma.  

A VA record relating to a period of VA hospitalization in 
August 1947 reflects that the veteran had vision only for 
light in the right eye.  This record together with a 
November 1947 VA record relating to a period of VA 
hospitalization indicate that the veteran reported an initial 
injury to the right eye when he was struck by a BB in 1934.  
He reported two other incidents of trauma to the right eye 
during his active service.  

A February 1951 letter from a private physician indicates 
that the physician had assisted in removing the veteran's 
right eye in February 1948.  The physician indicated that 
according to his records the veteran was struck in the right 
eye in 1936 and had a reduction in vision as a result, but 
had very little pain.  After admission into the Army he 
received two injuries to the right eye.  In May 1947 the 
veteran had secondary glaucoma but still good light 
perception.  The light perception gradually disappeared and 
was faulty in January 1948.  The physician indicated that it 
was his opinion that the injuries during the veteran's 
service aggravated his previous injury and caused secondary 
glaucoma which led to the loss of his eye.  

An April 1961 RO decision granted service connection for 
enucleation of the right eye and assigned a 10 percent 
evaluation after deduction of 30 percent.  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the Rating 
Schedule, except that if the disability is total 
(100 percent) no deduction will be made.  38 C.F.R. § 4.22.  

The veteran has been assigned a 10 percent evaluation, after 
a 30 percent deduction, for his service-connected enucleation 
of the right eye.  Therefore, he has been assigned the 
maximum schedular evaluation that may be granted under 
Diagnostic Code 6066 of the Rating Schedule, regarding 
evaluating anatomical loss of one eye with vision in the 
other eye of 20/40.  

With respect to the degree of vision loss at the time of the 
veteran's entrance to active service, he testified, at page 
three, of the December 2005 personal hearing, that he could 
see 4 to 5 foot at the time of his service entrance.  
However, the Board will accord greater weight to the 
contemporaneous competent medical evidence, in the form of 
the veteran's January 1946 service entrance examination and 
his March 1946 service medical record, both of which indicate 
that his right eye vision was limited to light perception 
only.  Diagnostic Code 6070 provides that a 30 percent 
evaluation will be awarded for blindness in one eye, having 
only light perception, where the other eye is 20/40 or 
better.  Therefore, 30 percent is the degree of disability 
shown to have existed at the time the veteran entered his 
active service.  

Treatment records and the veteran's testimony during the 
December 2005 personal hearing indicate that he currently 
wears an artificial eye.  Therefore, an additional 10 percent 
may not be awarded for inability to wear an artificial eye, 
which is provided for at note six following the diagnostic 
codes for impairment of central visual acuity.  

Compensation is payable for the combination of blindness in 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  
Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is an ability to 
recognize test letters at one foot and when further 
examination of the eye reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet, less or extensive vision, particularly perception of 
objects, hand movements, or counting fingers at distance less 
than 3 feet, being considered of negligible utility.  
38 C.F.R. § 4.79 (2005).  

The report of a September 2003 VA examination reflects that 
the veteran currently has 20/20 vision in the nonservice 
connected left eye.  Therefore a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
assigned after a 30 percent deduction, under any applicable 
criteria for enucleation of the right eye.  

III.  Special Monthly Compensation

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or blindness of one eye 
having only light perception.  38 C.F.R. § 3.350(a).  Loss of 
use or blindness of one eye, having only light perception, 
will be held to exist when there is inability to recognize 
test letters at one foot and when further examination of the 
eye reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at three feet.  
Lesser extensive vision, particularly perception of objects, 
hand movements, or counting fingers at distances less than 
three feet is considered of negligible utility.  38 C.F.R. 
§ 3.350(a)(4).  

Because the veteran's right eye was limited to light 
perception only at the time of his entry into active service 
and special monthly compensation is awarded for anatomical 
loss or blindness of one eye having only light perception, 
the veteran's right eye was of sufficient disability, having 
only light perception, at service entrance, to warrant 
special monthly compensation at that time.  Since an award of 
special monthly compensation could only be made based upon 
the degree of disability over and above the degree existing 
at the time of entrance into active service, a preponderance 
of the evidence is against an award of special monthly 
compensation based on anatomical loss of the right eye 
because an award of special monthly compensation under 
38 U.S.C.A. § 1114(k) could have been made at the time of the 
veteran's entry into active service because of the veteran 
only having light perception in the right eye.  There is no 
provision in governing law and regulations for a separate 
additional award of special monthly compensation for 
anatomical loss of the right eye in addition to an award of 
special monthly compensation for having only light perception 
of the right eye.  Accordingly, a preponderance of the 
evidence is against an award of special monthly compensation 
based on anatomical loss of the right eye.  


ORDER

An evaluation for enucleation of the right eye greater than 
10 percent, after a 30 percent deduction, is denied.  

Special monthly compensation based on anatomical loss of the 
right eye is denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


